Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
La demandante récurrida, Gloria E. Ramos Figueroa, y el demandado peticionario, Samuel Ramos López, fueron parte demandada en un caso anterior sobre división y ad-judicación de los bienes hereditarios de Ramón Ramos Ro-dríguez, padre de ambos (Civil Núm. RF-80-2180). Dicho procedimiento concluyó mediante sentencia dictada el 14 de junio de 1990 por el entonces Tribunal Superior, Sala de Caguas (Hon. Julio Berrios Jiménez, Juez), la cual es final y firme. Dicha sentencia distribuyó los bienes de la heren-cia en conformidad con el Informe del Contador Partidor nombrado en el caso, así como de un informe suplementa-rio titulado “cuaderno particional” y de un addendum que formaba parte de éste. Dichos documentos fueron admiti-dos como evidencia en el caso de partición de herencia, y en los mismos se señala que Samuel Ramos López le adeu-daba a la Sucesión “la suma de [ciento seis mil setecientos sesenta y tres dólares] $106,763.00 de los cuales correspon-den [cincuenta y tres mil cuatrocientos ochenta y dos dólares] $53,482 a Doña Celia López Estrella y [trece mil trescientos setenta dólares] $13,370.00 a cada uno de sus hermanos Salustiano Ramos López, Gloria Ramos Figueroa, Angel Luis Ramos López y Ramón Ramos López”. Apéndice, pág. 68. Esta deuda no se consignó en la sentencia.
El 19 de abril de 1994, Gloria E. Ramos Figueroa pre-sentó una demanda sobre “cobro de dinero” en el hoy Tribunal de Primera Instancia, Subsección de Distrito, Sala de Caguas. Alegó que el demandado Samuel Ramos López le adeudaba la cantidad de trece mil cuatrocientos sesenta y dos dólares ($13,462) en concepto de la partición de he-rencia de su extinto padre. Alegó, además, que la deuda era líquida y exigible, para lo cual se refirió a un cuaderno particional preparado por el Contador Partidor nombrado *732en el caso de partición de herencia de 19 de diciembre de 1990.
El 10 de junio de 1994 se celebró una vista sobre el estado de los procedimientos, a raíz de la cual, el mismo día, el tribunal dictó la orden siguiente:
El Tribunal ordena que se una este expediente al caso RF80-2180 del Tribunal Superior de Caguas, con el fin de considerar la demanda como una solicitud de ejecución de sentencia en cuanto al demandado por. lo que solicita en la misma. Se ordena el traslado al Tribunal Superior. Apéndice, pág. 22.
El 16 de septiembre de 1994 la Secretaría del Tribunal de Distrito remitió el expediente a la Secretaría del Tribunal Superior. Apéndice, pág. 23. Sin embargo, el 24 de oc-tubre de 1994 el Tribunal de Distrito dictó la orden si-guiente:
EN VISTA DE LA ORDEN DEL TRIBUNAL SUPERIOR (29 SEPT. 1994) EL TRIBUNAL DE DISTRITO ASUME DE NUEVO COMPETENCIA Y SEÑALA C-A-J(1)
El Tribunal de Distrito señaló el caso para vista en su fondo, la cual se celebró el 2 de mayo de 1995. Posterior-mente, ef 6 de noviembre de 1995, dictó sentencia me-diante la cual declaró con lugar la demanda. Condenó al demandado peticionario a pagar a la demandante recu-rrida la suma de trece mil trescientos setenta dólares ($13,370), más los intereses devengados desde que se dictó la sentencia en el caso RF-80-2180, las costas y la cantidad de quinientos dólares ($500) en concepto de honorarios de abogado.
El demandado peticionario interpuso un recurso de ape-lación ante el Tribunal de Circuito de Apelaciones. Este dictó sentencia el 30 de agosto de 1996, mediante la cual confirmó la sentencia apelada. Concluyó, además, que la apelación era frívola, y a tenor con la Regla 85(B) del Re-*733glamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, le impuso a la parte apelante, aquí peticionaria, la suma de trescientos dólares ($300) de ho-norarios de abogado.
Inconforme con dicha sentencia, el demandado peticio-nario acudió ante nos mediante un recurso de certiorari. Planteó una serie de errores relacionados son la proceden-cia de la sentencia del Tribunal de Circuito de Apelaciones en los méritos. Además, planteó como error la determina-ción de frivolidad por parte del Tribunal de Circuito de Apelaciones, respecto a la apelación. El 1ro de noviembre de 1996, emitimos la resolución siguiente:
Visto el recurso presentado por el demandado peticionario, se le concede a la demandante recurrida el término de veinte (20) días, contados a partir de la notificación de esta resolución, para que muestre causa por la cual no debamos expedir el re-curso presentado y dictar sentencia modificando la emitida por el Tribunal de Circuito de Apelaciones, a los únicos efectos de eliminar de la misma la imposición de los trescientos dólares ($300.00) impuestos como sanción por entender que el recurso es frívolo.
La demandante recurrida ha comparecido mediante Moción Informativa en Cumplimiento de Orden de Mostrar Causa. Señala que procede la imposición de la sanción por frivolidad, ya que “no existía ninguna controversia de de-recho legítima sobre la corrección de la [s]entencia recu-rrida” que justificara apelar al Tribunal de Circuito de Apelaciones. Por las razones que a continuación expone-mos, disentimos de la resolución que hoy adopta la Mayoría.
La demandante recurrida, en esencia, se refiere a la aplicación de la doctrina de la cosa juzgada en relación con la sentencia dictada el 14 de junio de 1990, en el caso de división de herencia, y el efecto dispositivo de ésta sobre el caso de autos. En instancia invocó la referida doctrina en su vertiente ofensiva, mientras que el demandado peticio-nario hizo lo propio, mas en su vertiente defensiva. Ambas partes se refirieron a los efectos de la sentencia sobre la *734alegada deuda del demandado peticionario con la deman-dante recurrida, por la cantidad de trece mil cuatrocientos sesenta y dos dólares ($13,462).
La demandante recurrida argumentó que la sentencia de 14 de junio de 1990 adjudicó la existencia de la referida deuda y su cuantía. Se refería a un cuaderno particional presentado por el Contador Partidor nombrado por el tribunal en el caso de división de herencia, que fue admitido como evidencia. De una nota al pie del cuaderno particio-nal surge lo siguiente: “CADA HEREDERO Y LA SRA. CELIA L[Ó]PEZ TIENEN UNA RECLAMACIÓN CONTRA SAMUEL [RAMOS-LÓPEZ] POR $107,693-($53,846 [sic] LA SRA. CELIA LÓPEZ Y $13,462 CADA HEREDERO).” Esta nota no se incorporó expresamente en la Sentencia de 14 de junio de 1990, hecho en el cual el demandado peti-cionario basó la defensa de cosa juzgada.
El Tribunal de Circuito de Apelaciones acogió la posición de la demandante recurrida. En lo pertinente se expresó el Tribunal de Circuito de Apelaciones de la forma siguiente:
La sentencia [de 14 de junio de 1990] hace referencia al informe sometido por el contador-partidor nombrado en el caso ... así como a un informe suplementario titulado “Cuaderno Particio-nal”, de fecha de 15 de junio de 1990 el cual consta de dos páginas y fue ofrecido y admitido en evidencia en el referido procedimiento. La referida sentencia no vacía ad verbatim el contenido del cuaderno particional ni el addendum que for-maba parte de éste. Sin embargo, expresa la intención de que los bienes sean distribuidos “conforme al cuaderno particional ...”. Sentencia recurrida, pág. 2.
De aquí el Tribunal de Circuito de Apelaciones deter-minó que el recurso era frívolo e impuso una sanción de trescientos dólares ($300) al apelante.
Hemos analizado detenidamente los documentos que obran en autos, los mismos que tuvo ante sí el Tribunal de Circuito de Apelaciones.(2) De un análisis objetivo de su *735contenido no puede colegirse inequívocamente que los planteamientos del peticionario ante el Tribunal de Cir-cuito de Apelaciones fuesen frívolos, carentes de toda ló-gica y razonabilidad. Un análisis sobre la frivolidad de un recurso no entraña el que se esté de acuerdo con los plan-teamientos aducidos. Basta con que éstos esbocen un punto de vista contrario que pueda ser sostenido mediante un análisis lógico de los hechos y el derecho para que se des-carte la posibilidad de que el recurso se considere frívolo y se impongan sanciones.
La Regla 85(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, aprobado el 25 de abril de 1996, dispone en referencia al asunto de la frivolidad lo si-guiente:
(B) Si el Tribunal de Circuito de Apelaciones determina que el recurso ante su consideración es frívolo o que se presentó para dilatar los procedimientos, lo denegará o desestimará, se-gún sea el caso, e impondrá a la parte promovente o a su abo-gado(a) las costas, los gastos, los honorarios de abogado(a) y la sanción económica que estime apropiada, la cual deberá reflejar en lo posible, el costo de la dilación para el Estado y para la parte opositora recurrida causado por la interposición del re-curso, conforme a las guías que establezca el Tribunal de Cir-cuito de Apelaciones.
Igual disposición contiene la Ley de la Judicatura de Puerto Rico de 1994, según enmendada.(3) Sin embargo, ninguno de estos dos (2) cuerpos legales define el concepto.
*736La reseñada omisión en la Ley de la Judicatura de Puerto Rico de 1994 y en el Reglamento del Tribunal de Circuito de Apelaciones se justifica, dado que se trata de un concepto que históricamente ha evitado ser encasillado dentro de parámetros definitorios estrictos. La frivolidad equivale a “[a]quello que no tiene razón de ser, sin méritos, sin peso ni lógica alguna”. I. Rivera García, Diccionario de Términos Jurídicos, 2da ed. rev., New Hampshire, Equity Publishing Corp., 1985, pág. 108. La determinación de fri-volidad en apelación debe atender las cuestiones de hecho y de derecho del caso ante el tribunal apelativo. Debe darse paso a las inferencias que razonablemente puedan hacer las partes de los hechos y del derecho aplicables. Sólo lo enteramente irrazonable o inmeritorio debe permitir una determinación de frivolidad.
Estos criterios analíticos se imponen con mayor rigor con relación a los recursos de apelación que se presentan ante el Tribunal de Circuito de Apelaciones. El hecho que el legislador haya concedido expresamente al Tribunal de Circuito de Apelaciones la facultad de imponer sanciones-por frivolidad, no desplaza la norma que hemos resaltado en el pasado a los efectos de que al interpretar su regla-mento y la Ley de la Judicatura de Puerto Rico de 1994, el Tribunal de Circuito de Apelaciones debe promover que se adelante el propósito de asegurar “el derecho de apelación a los ciudadanos en casos civiles y criminales”, y extender “a todo puertorriqueño afectado adversamente por una de-cisión de un tribunal el derecho a que un panel apelativo de un mínimo de tres jueces revise esa decisión ...”. Expo-sición de Motivos de la Ley de la Judicatura de Puerto Rico de 1994, Plan de Reorganización Núm. 1 de la Rama Judi*737cial, 28 de julio de 1994, Leyes de Puerto Rico, pág. 2802. Véase Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997).
Una aplicación irrestricta del mecanismo de sanciones por frivolidad podría dar al traste con el interés de promo-ver los propósitos reseñados. Tendría un efecto entórpece-dor sobre el ejercicio de un derecho reconocido por la Le-gislatura, al disuadir a las partes de presentar recursos de apelación ante el Tribunal de Circuito de Apelaciones, por temor a ser sancionados económicamente. Ello, con más razón cuando la sanción se impone directamente a la parte. La posibilidad de que las actuaciones del Tribunal de Circuito de Apelaciones tengan este efecto indeseado debe operar en el ánimo del juzgador, impidiendo la impo-sición de sanciones, excepto en casos claramente inmeritorios. Así, pues, la determinación de frivolidad que puede legítimamente efectuar el Tribunal de Circuito de Apelaciones, al amparo de la Regla 85(B) de su Regla-mento, supra, depende de que la posición que esgrima la parte ante él no tenga razón de ser, sin méritos, sin peso ni lógica alguna, a la luz de los hechos del caso y del derecho aplicable. De existir duda sobre la frivolidad de un recurso, la balanza debe inclinarse a favor del apelante o recurrente. Ante este marco normativo, debemos analizar la procedencia de la sanción por frivolidad impuesta por el Tribunal de Circuito de Apelaciones a la parte en el caso de autos.
En su escrito de apelación ante el Tribunal de Circuito de Apelaciones, el demandado peticionario le imputó al Tribunal de Primera Instancia haber errado al declarar con lugar la demanda, no obstante ser de aplicación la doctrina de cosa juzgada con relación a la sentencia dictada en el Caso RF-80-2180. Reprodujo así el argumento que había esgrimido ante el Tribunal de Primera Instancia. Contra-rio a lo planteado por el demandado peticionario, el Tribunal de Circuito de Apelaciones confirmó la determinación del Tribunal de Primera Instancia. Sostuvo que la senten-*738cia dictada en el Caso RF-80-8120 “expresa la intención de que los bienes sean distribuidos ‘conforme al cuaderno par-ticional, a lo que surge del addendum que fue unido a la moción ofrecida [en] evidencia suscrito por [el] contador-partidor”, que detallaba la deuda del demandado peticio-nario para con la demandante recurrida. De ahí que el Tribunal de Circuito de Apelaciones manifestara lo siguiente:
El demandado litigó el pleito sin defensa válida alguna preten-diendo no cumplir una obligación que había sido declarada por sentencia. No hay razón por la cual, luego de más de cuatro años, no pagara la obligación que se había declarado en el pleito RF-80-2180. El demandado en su alegato nos señala que en la sentencia dictada no se adjudicó ninguna deuda que tu-viera el demandado con la demandante y que la demandante lo que pretende cobrar es una supuesta deuda que tiene el deman-dado con ella. A la luz de los hechos del caso su temeridad es manifiesta .... Estimamos, igualmente, que el recurso ante no-sotros es frívolo .... (Énfasis suplido.) Sentencia recurrida, págs. 5-6.
De los documentos que obran en autos, los cuales hemos analizado detenidamente, no puede sostenerse que en principio la sentencia del Caso RF-80-2180 dispusiera au-tomáticamente del caso de marras, de forma tal que cual-quier planteamiento en contrario pueda ser calificado de frívolo. Es decir, a la luz de estos hechos, sostener una posición contraria podría resultar justificada, meritoria y lógica. Es simplemente un punto de vista distinto que no prevaleció ni ante el Tribunal de Primera Instancia ni ante el Tribunal de Circuito de Apelaciones. El hecho de no pre-valecer por sí solo no convierte el planteamiento en frívolo. Veamos.
Primeramente, la referencia que hace el Tribunal de Circuito de Apelaciones a la sentencia en el Caso RF-80-2180, para sostener su interpretación de que dicha senten-cia tenía la intención de que todos los bienes fueran distri-buidos en conformidad con el cuaderno particional, se basa en hechos que son suceptibles a distintas interpretaciones. Al recurrir a la sentencia del Caso RF-80-2180 notamos que esa referencia expresa al cuaderno particional aludía a *739un asunto en particular y no a la totalidad de los bienes. En lo pertinente, dispuso el Tribunal de Primera Instancia en el Caso RF-80-2180 lo siguiente:
Asimismo se dispone si es que ya no se ha hecho que unos dineros que pertenecen a la sucesión que nos ocupa y que tiene bajo su custodia el coheredero Salustiano Ramos López mon-tante a $2,974.00 deberán ser entregados si es que no han sido entregados ya, al Contador Partidor ... para ser distribuidos conforme al Cuaderno Particional, a lo que surge del Addendum que fue unido a la Moción Ofreciendo Evidencia suscrito por dicho Contador Partidor. (Énfasis suplido.) Sentencia de 14 de junio de 1990, dictada por el Tribunal de Primera Instancia en el Caso Civil RF-80-2180.
Del texto íntegro de la sentencia en el caso original surge que las expresiones citadas podrían razonablemente merecer un alcance mucho más limitado que el atribuido por el Tribunal de Circuito de Apelaciones en la sentencia recurrida.
Además, cabe destacar que la porción transcrita de la sentencia dictada en el Caso RF-80-2180 recoge la única instancia en que aquel tribunal hizo alusión a deuda al-guna que tuvieran los herederos para con el caudal. Es decir, la deuda del demandado peticionario con el caudal no fue incluida en la sentencia dictada, a diferencia de la deuda de otro heredero que, como hemos visto, fue consig-nada expresamente. Ambas deudas surgían del addendum al Informe del Contador Partidor, y sólo la del coheredero Salustiano Ramos López fue incluida en la sentencia, por lo que podría interpretarse que la alegada deuda del de-mandado peticionario fue expresamente omitida por el tribunal sentenciador. Es también significativo para el asunto que nos ocupa que el inciso del addendum que re-cogía la deuda del demandado peticionario para con los otros coherederos fue el único inciso omitido por el tribunal de instancia en su sentencia. Todos los otros incisos fueron incorporados a la sentencia, en ocasiones ad verbatim, in-cluso en el mismo orden. Estas consideraciones, de por sí, podrían justificar una interpretación contraria a la dis-puesta por el tribunal de instancia en el caso de marras, en *740torno a si la sentencia del Caso RF-80-2180 establecía la existencia de la deuda del demandado peticionario con la demandante recurrida.
Abunda a la ausencia de frivolidad en este caso el hecho de que el tribunal sentenciador aplicó la doctrina de cosa juzgada en su vertiente de impedimento colateral por sen-tencia al resolver el caso en instancia.(4) Reconoció también que la aplicación de la referida doctrina requiere la concu-rrencia de “la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron”. Art. 1204 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3343. Cabe, pues, destacar en este respecto que en el Caso RF-80-2180 las partes en el presente caso fueron codemandados y el pleito era de división de herencia. Es decir, en aquel caso las partes no se enfrenta-ron en un proceso adversativo en calidad de acreedor y deudor como en el caso de autos, sino como copartes en calidad de coherederos. Ante esta situación, resultaba al menos cuestionable la aplicación de la doctrina de cosa juz-gada al caso de autos.
Otra consideración que podría impedir la aplicación inflexible de la doctrina de cosa juzgada es que lo alegado en la demanda del caso de autos no se adecúa exactamente a la sentencia del Caso RF-80-2180. Por ejemplo, del Informe del Contador Partidor al que hizo referencia la deman-dante recurrida en instancia surgía que la deuda del de-mandado peticionario ascendía a trece mil trescientos se-tenta dólares ($13,370). Sin embargo, en la demanda de autos la demandante recurrida expresa que el principal de la deuda a cobrar ascendía a tres mil cuatrocientos sesenta y dos dólares ($13,462), una cantidad distinta a la que sur-gía del Informe del Contador Partidor en el Caso RF-80-2180. Además, en la demanda se hace referencia a un cua-*741demo particional con fecha de 19 de diciembre de 1990, el cual de forma alguna puede contribuir a los efectos de cosa juzgada de la sentencia dictada seis (6) meses antes, el 14 de junio de 1990.
Por último, debemos también atender el trámite del caso de autos en el tribunal de instancia. Recordemos que el caso, inicialmente presentado ante el entonces Tribunal de Distrito, fue trasladado al Tribunal Superior para que el expediente fuese unido al del Caso RF-80-2180 y la de-manda se tratara como una solicitud de ejecución de sentencia. De esta actuación surgía la impresión del Tribunal de Distrito que la controversia del caso ya había sido resuelta en el RF-80-2180. Por lo tanto, al negarse el Tribunal Superior a aceptar el traslado efectuado por el Tribunal de Distrito, surgió la razonable impresión de que aquél entendió que se trataba de un asunto nuevo, sin resolver en el pleito original, por lo que el remedio no podía obtenerse mediante la ejecución de la sentencia dictada en el Caso RF-80-2180.
Todos estos elementos, que matizan los hechos del caso de autos, justifican que el demandado peticionario haya acudido en apelación al Tribunal de Circuito de Apelacio-nes a impugnar la determinación emitida por el tribunal de instancia. Para fines de la presente controversia, que se refiere a la procedencia de la sanción por frivolidad im-puesta al apelante por el Tribunal de Circuito de Apelacio-nes, las inconsistencias señaladas hacían meritorio el plan-teamiento del demandado peticionario sobre la aplicación de la cosa juzgada en su vertiente defensiva. Por lo tanto, se justificaba que el mismo fuese reiterado ante el Tribunal de Circuito de Apelaciones de forma tal que un tribunal colegiado, de al menos tres (3) jueces, pudiese evaluar la determinación efectuada por un juez del Tribunal de Pri-mera Instancia. Esto no significa que el peticionario tu-viese que prevalecer en sus planteamientos, o sea, que le asistiese la razón. El propósito que persigue la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, es darle la oportunidad a un litigante a que un foro colegiado *742pase juicio y determine la posición que debe prevalecer cuando existan varias posiciones que resultan conflictivas. Entendemos que la imposición de sanciones a la parte por frivolidad, en casos como el presente, produce un efecto negativo sobre el ejercicio de un derecho claramente reco-nocido por legislación. Este efecto trastoca el esquema creado al aprobarse la Ley de la Judicatura de Puerto Rico de 1994, por lo que no convalidaremos prácticas que lo produzcan.
Por las razones expuestas, disentimos de la posición que hoy adopta la mayoría de este Tribunal. Expediríamos el recurso a los únicos efectos de eliminar la sanción de tres-cientos dólares ($300) impuesta por el Tribunal de Circuito de Apelaciones al demandado peticionario y, así modifi-cada, la confirmaríamos.(5)

 Se refiere esto a la Orden Interna o Resolución Administrativa que dictara el Tribunal Superior, en la que se dispuso: “Se devuelve al Tribunal de Distrito para la continuación de los procedimientos. (Fdo. Hon. Héctor M. Rivera González).”


 Particularmente, la Opinión y Sentencia de 14 de junio de 1990, dictada en el Caso RF-80-2180, sobre división de herencia; el informe que el Contador Partidor presentó en el referido caso y su addendum.', un documento titulado Cuaderno Par-*735ticional; la demanda presentada en el caso de autos, y la sentencia dictada en el mismo por el Tribunal de Primera Instancia. El cuaderno particional que obra en autos tiene fecha de 19 de diciembre de 1990.


 Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, según enmen-dada, 4 L.P.R.A. sec. 22k. La ley dispone, en lo pertinente, que:
“Si el Tribunal de Circuito de Apelaciones determinare que el recurso ante su consideración es uno frívolo o que fue presentado para dilatar los procedimientos, al denegar su expedición impondrá a la parte promovente, además de las costas, gastos y honorarios de abogado, la sanción económica que estime apropiada. Los dineros-procedentes de la imposición de sanciones podrán ingresar al Fondo General del Estado Libre Asociado de Puerto Rico o, a discreción del Tribunal, podrán ser asig-nados a la parte, a la representación legal de la parte recurrida, o a ambas.”
No trataremos aquí la posibilidad de que la citada redacción no autorice la determinación de frivolidad con relación a los recursos de apelación. Nótese, sin embargo, que la ley en esta parte utiliza sólo la frase “denegar su expedición”, lo cual aplica exclusivamente a recursos discrecionales, como la revisión o el certiorari.
*736Cabe destacar que las mismas disposiciones que hemos citado aparecían tanto en el Reglamento del Tribunal de Circuito de Apelaciones, aprobado el 13 de enero de 1995, como en la Ley de la Judicatura de Puerto Rico de 1994, antes de las enmien-das incorporadas mediante la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22p, 23f y 23n) ambas vigentes al momento en que se presentó ante el Tribunal de Circuito de Apelaciones el recurso en el caso de autos.


 Al efecto consignó el tribunal de instancia en su sentencia: “La doctrina de impedimiento colateral por sentencia es de aplicación a este caso. No podemos reli-tigar la misma controversia .... Entendemos que procede su aplicación ofensiva-mente, a favor de la parte demandante.” Sentencia dictada por el Tribunal de Pri-mera Instancia en el caso de autos, págs. 2-3.


 El hecho que encontremos justificada la postura del demandado peticionario ante el Tribunal de Circuito de Apelaciones no nos obliga a darle la razón en los méritos. Hemos analizado los documentos que obran en autos y, a su tenor, encon-tramos que la sentencia dictada en este caso por el Tribunal de Primera Instancia es esencialmente correcta. Procede, por lo tanto, confirmar la sentencia dictada por el Tribunal de Circuito de Apelaciones respecto a los asuntos ajenos a la imposición de sanciones por frivolidad que, a su vez, confirmó la del Tribunal de Primera Instancia.